 

 

U.S. XPRESS ENTERPRISES, INC.

 

 

Stock Option Agreement

Under

2003 Non-Employee Directors Stock Award and Option Plan

for

__________________

 

 


--------------------------------------------------------------------------------



 

 



 

Stock Option Agreement made this 2nd day of May, 2006, by and between U.S.
Xpress Enterprises, Inc., a Nevada corporation (hereinafter referred to as the
“Company”), and _____________, a non-employee director of the Company
(hereinafter referred to as the “Optionee”);

 

 

W I T N E S S E T H:

 

WHEREAS, the shareholders of the Company approved the 2003 Non-Employee
Directors Stock Award and Option Plan effective April 9, 2003 (hereinafter
referred to as the “Plan”), for the purpose of (1) encouraging ownership of the
Company’s common stock by non-employee directors and thereby aligning such
directors’ interests with those of the shareholders of the Company, and (2)
assisting the Company in securing and retaining highly qualified persons to
serve as non-employee directors, in which position they may contribute to the
long-term growth and profitability of the Company by affording such person an
opportunity to acquire the Company’s common stock; and

 

WHEREAS, the Company desires to grant to the Optionee the option(s) to purchase
the Company’s common stock described herein; and

 

 

WHEREAS, the Optionee desires to accept such grant.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, for
other good and valuable consideration, and subject to the terms and conditions
of the Plan (a copy of which is attached hereto) which are hereby incorporated
by reference, the parties hereto hereby agree as follows:

 

1.           Administration. The plan shall be administered by the Board of
Directors of the Company (the “Board”), provided that any action by the Board
shall be taken only if approved by the affirmative vote of a majority of
directors who are not then eligible to participate under the Plan. Except as
limited under Section 10(d) of the Plan, the Board may amend, alter, suspend,
discontinue, or terminate any option granted hereunder; provided, however, that
without the consent of Optionee, no such amendment, alteration, suspension,
discontinuation, or termination may impair the rights of Optionee with respect
to any option granted to him under the Plan.

 

2.           Grant of Non-ISO Stock Option. Effective May 2, 2006, the Board
hereby irrevocably grants to the Optionee the right and option (hereinafter
referred to as the “Non-ISO Option”) to purchase from the Company 1,200 shares
of the Company’s common stock, par value $0.01 per share, as a non-qualified
stock option (hereinafter referred to as the “Non-ISO Optioned Stock”), subject
to the terms and conditions hereinafter set forth.

 

3.           Purchase Price. The purchase price of the Non-ISO Optioned Stock
shall be $19.92 per share (hereinafter referred to as the “Non-ISO Option
Price”).

 

4.             Time and Manner of Exercise. (a) Subject to the other provisions
of this Agreement, the Non-ISO Option shall become exercisable as to the
percentage of the aggregate number of shares

 

2

 


--------------------------------------------------------------------------------



 

covered by such option on and after each of the following dates during the term
of such option as follows:

 

 

100% on May 2, 2009

 

66% on May 2, 2008

 

33% on May 2, 2007

 

To the extent not previously exercised in accordance with the terms of this
Agreement, the Non-ISO Option shall expire as of 11:59 p.m., Eastern Time, at
the earlier of (i) ten (10) years after the date of grant, (ii) thirteen (13)
months after the Optionee ceases to serve as a director of the Company due to
death, incapacity, or retirement at or after age 65, or (iii) at the time the
Optionee ceases to serve as a director of the Company for any reason other than
death, incapacity, or retirement at or after age 65. Notwithstanding the
foregoing, the Non-ISO Option shall immediately become exercisable as to 100% of
the aggregate number of shares covered by such option upon the Optionee ceasing
to serve as a director of the Company due to death, incapacity, or retirement at
or after age 65 or upon a Change in Control (as defined in Paragraph 2(b) of the
Plan).

 

(b)         A minimum of one hundred (100) shares, or such lesser number as is
exercisable if less than (100) shares are exercisable, may be purchased by the
Optionee from the Company at any one time under the Non-ISO Option.

 

(c)          Subject to the other provisions of this Stock Option Agreement, the
Non-ISO Option may be exercised, in whole or in part, by giving written notice
of such exercise, in the form annexed to this Stock Option Agreement, to the
Chief Financial Officer of the Company at the Company’s corporate headquarters,
4080 Jenkins Road, Chattanooga, Tennessee, 37421. In order to be effective, such
notice must be accompanied by payment, in cash or in the form of a certified
check or bank cashier’s check made payable to “U.S. Xpress Enterprises, Inc.,”
of the full amount of the aggregate Option Price then being purchased.
Alternatively, payment of the exercise price for such option may be made (in
accordance with such procedures and limitations as the Board may deem
appropriate): (A) by means of surrender to the Company of whole shares of the
Company’s common stock acquired by the Optionee at least one (1) year prior to
the exercise date and having a Fair Market Value (as defined in the Plan) at the
time of exercise equal to the aggregate Option Price of the stock then being
purchased, or (B) by means of a combination of a cash payment and surrender of
such common stock.

 

(d)         Neither the Optionee nor his heirs, legatees, distributees, or legal
representatives of his estate shall have any rights of a stockholder with
respect to the Non-ISO Optioned Stock unless and until certificates for such
shares have been issued upon the exercise of the Non-ISO Option. Unless
otherwise provided herein, no adjustments shall be made for dividends or other
rights for which the record date is prior to the date of exercise of the
applicable option.

 

5.           Anti-Assignment Provision. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and the successors and assigns of
the Company and its subsidiaries. However, except as may be approved by the
Board where such approval will not adversely affect compliance of the Plan with
Rule 16b-3 under the Exchange Act, the Non-ISO Option shall be transferable by
the Optionee otherwise than by will or the laws of descent and distribution,
and, if

 

3

 


--------------------------------------------------------------------------------



 

then required under Rule 16b-3, each such option shall be exercisable, during
the Optionee’s lifetime, only by him or his guardian or legal representative.
More particularly (but without limiting the generality of the foregoing), the
Non-ISO Option may not be assigned, transferred, pledged, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise (except as otherwise permitted in this Section 5), including, but not
by way of limitation, by execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner. In the event of any unapproved attempted
assignment, transfer, pledge, hypothecation or other disposition of any Non-ISO
Option contrary to the provisions hereof, or the levy of any attachment or
similar process upon such option, such option shall automatically become null
and void. Any transfer of a Non-ISO Option approved by the Board shall cause the
transferee to be treated as the “Optionee” for all purposes of the Plan unless
the Board directs otherwise.

 

6.           Termination of Directorship. In the event the Optionee shall cease
to serve as a director of the Company due to death, incapacity, or retirement at
or after age 65 while any portion of the Non-ISO Option remains exercisable,
then such Optionee (or his successor, in the event of such Optionee’s death or
legal incapacity) may exercise such option during a period of up to thirteen
(13) months following the cessation of his service as a director. If the
Optionee ceases serving as a director and, immediately thereafter, is employed
by the Company or any subsidiary, then such Optionee will not be deemed to have
ceased service as a director at that time, and his continued employment by the
Company or any subsidiary shall be deemed to be continued service as a director
solely for purposes of Section 6(b) of the Plan. All vested (as well as any
non-vested) options shall expire at (a) the expiration of such option’s term or
(b) such earlier date as may be fixed by the Board pursuant hereto. None of the
provisions of this Section 5 shall be construed as permitting the exercise of a
Non-ISO Option, or any part thereof, at any time after 10 years from the date of
this Agreement.

 

7.            Adjustments. In the event any recapitalization, reorganization,
merger, consolidation, spin-off, combination, re-purchase, exchange of shares or
other securities of the Company, stock split or reverse split, extraordinary
dividend, liquidation, dissolution, or other similar corporate transaction or
event affects the Company’s common stock such that an adjustment is determined
by the Board to be appropriate in order to prevent dilution or enlargement of
the participants’ rights under the Plan, then the Board will, in a manner that
is proportionate to the change to the Company’s common stock and is otherwise
equitable, adjust the number or kind of shares of the Company’s common stock
issuable upon exercise of the Non-ISO Option, or the Option Price per share
thereof, provided that the number of shares subject to the Non-ISO Option will
always be a whole number.

 

8.           No Right to Continue as Director. It is understood that nothing
contained in this Stock Option Agreement shall confer upon Optionee any right to
continue to serve as a director of the Company.

 

9.           Availability of Shares; Payment of Expenses. The Company shall at
all times during the term of the Non-ISO Option, reserve and keep available such
number of shares of common stock as will be sufficient to satisfy the
requirements of this Stock Option Agreement, shall pay all fees and expenses
necessarily incurred by the Company in connection with the issue of shares
pursuant

 

4

 


--------------------------------------------------------------------------------



 

hereto and will use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable.

 

10.         Governing Law. This Stock Option Agreement has been entered into
pursuant to and shall be governed by the laws of the State of Nevada, without
giving effect to principles of conflicts of laws, and applicable federal law.

 

11.         Gender and Number. Any use of the masculine includes the feminine
and the neuter; and any use of the singular includes the plural, whenever such
meanings are appropriate.

 

12.         Headings and Definitions. The headings appearing at the beginning of
each Section in this Agreement are intended only as an index and are not to be
construed to vary the meaning of the provision to which they refer. Any
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in Paragraph 2 of the Plan.

 

IN WITNESS WHEREOF, this Stock Option Agreement has been duly executed by the
Optionee and the Company has caused this Agreement to be duly executed by its
officer thereunto duly authorized on the date and year above written.

 

ATTEST:

U.S. XPRESS ENTERPRISES, INC.

 

 

__________________________

By:

______________________________

 

Name:

______________________________

 

Title:

______________________________

 

 

 

____________________________________

 

OPTIONEE

 

 

 

Social Security No.: ____________________

 

 

 

5

 

 

 